DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 08/23/2022, the amendments have been considered. Claims 1, 3, 4, and 6-11 have been amended. Claim 5 and 15 have been cancelled. Claims 1-4 and 6-14 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant’s arguments, filed 08/23/22, with respect to the 112b Rejection of Claims 1-9 and 11-15 have been fully considered and are persuasive.  The 112b Rejection of Claims 1-9 and 11-15 has been withdrawn. 

Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over André Gustavo Garbosa et al (US 20220021553 A1), hereinafter “Garbosa” in view of Keum-koo Lee et al (US 20110047214 A1), hereinafter “Lee”.

Regarding Claim 1, Garbosa discloses  an electronic apparatus among a plurality of electronic apparatuses forming an internet of things (IoT) environment (Garbosa, Fig 1, Paragraphs 0136-0144, home network which includes a terminal device connected to a plurality of smart home appliances capable of transmitting and receiving data through wireless communication with other devices), the electronic apparatus comprising:
a communicator (Garbosa, Fig 1, 0138, terminal device is capable of transmitting/receiving data through wireless communication);
and a processor (Garbosa, Paragraph 0122, terminal device comprises a processor and a memory) configured to:
from among the plurality of electronic apparatuses forming the IoT environment, identify a first electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service (Garbosa, Paragraph 0168, home appliances are linked to the terminal device. Paragraph 0172, one or more home appliances are selected by the terminal device),
control the communicator to transmit, to the first electronic apparatus, information on a first application for performing the first sub-service that is received from a server (Garbosa, Paragraphs 0156-0157, cloud server comprises an application storage server in which at least one application is stored and transferred to the terminal device upon a download request of the terminal device. Paragraph 0172, home appliances are selected on the terminal device. Paragraph 0174, one or more control instructions are selected on the terminal device, wherein the one or more control instructions refer to any instruction for a home appliance that causes the same to execute a corresponding action),
receive, from the server, a second application for performing a second sub-service which the electronic apparatus is capable of performing, among the plurality of sub-services, through the communicator (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process),
perform the second sub-service through the received second application to provide the service in association with the first electronic apparatus that performs the first sub-service based on information on the first application (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances),

However, Garbosa fails to explicitly disclose receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses, through the communicator, based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses, and2Appl. No.: 17/286,981Response dated: August 23, 2022Reply to Office Action of: May 31, 2022 based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus, wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application.

Lee, from the same or similar field of endeavor, discloses receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses, through the communicator (Lee, Paragraphs 0025-0026, first device requests sharing of a function with respect to a second device, wherein the second device refers to a device for performing a shared function as requested by the first device. Paragraph 0029, second device provides identification information, physical properties, functions, and performance to first device based on first device’s request. Paragraph 0031, first device acquires information regarding sharable functions of the second devices),
based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses (Lee, Paragraph 0031, first device acquires information regarding sharable functions of the second devices. Paragraph 0032, when it is not possible for a mobile multimedia device to execute a function, multimedia content is processed by using functions of an external device connected via the network. Paragraph 0035, detecting at least one linkable device from among the devices of the network connected to the first device and selecting that second device that can perform a desired function),
and2Appl. No.: 17/286,981Response dated: August 23, 2022Reply to Office Action of: May 31, 2022 based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus (Lee, Paragraphs 0035-0036, first device selects at least a second device capable of performing the desired function. First device transmits a signal for requesting a link to the selected second device. Paragraph 0038, information related to required function is sent to second device),
wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application (Lee, Paragraph 0038, second device performs the received required function of the first device).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garbosa in view of Lee in order to further modify the method of controlling a function of at least one smart home appliance in a network system from the teachings of Garbosa with the method of connections between devices for sharing functions via a network from the teachings of Lee.
One of ordinary skill in the art would have been motivated because the desired tasks would be able to be accomplished by having multiple devices in a network capable of performing a function/task (Lee– Paragraphs 0005, 0007-0008).


Regarding Claim 2, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the information on the first application comprises at least one of a package to install the first application or a uniform resource locator (URL) to receive the package from the server (Garbosa, Paragraph 0138, terminal device stores and executes programs including instructions, such as programs known as applications. Paragraph 0156, application storage server stores an application or updated file of the application. Terminal device requests to download the application or the updated file of the application).

Regarding Claim 3, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the processor is further configured to install the received second application in the electronic apparatus and perform the second sub-service by executing the installed second application (Garbosa, Paragraphs 0156-0157, terminal device transmits download requests for applications to the application storage server. Paragraph 0164, terminal device registers smart home appliances using the application in the terminal device. Fig 2, Paragraphs 0172-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device).

Regarding Claim 4, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the processor is further configured to identify the first electronic apparatus that is capable of performing the first sub-service, among the plurality of electronic apparatuses, based on information on the plurality of electronic apparatuses that is received from the plurality of electronic apparatuses through the communicator (Garbosa, Fig 2, Paragraph 0161, registering the smart home appliances. Paragraphs 0167-0169, appliance registration is carried out by identifying the model and/or the product model and/or the serial number which is printed on the smart home appliance. Once the smart home appliances are identified they are linked to the terminal device that has carried out the registration process. The network system stores user information and home appliances information relating the network system. Paragraphs 0170-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device. Terminal device creates control instructions and an activity group for the one or more smart home appliances, wherein the control instructions are sent to the selected home appliances).


Regarding Claim 6, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the processor is further configured to, based on the alternative electronic apparatus performing the second sub-service, control not to perform the second sub-service through the second application (Garbosa, Paragraph 0291, control instruction for a smart home appliance that causes the same to execute the corresponding action. Paragraphs 0304-0305, user selects which smart home appliance to use. Paragraph 0334, user selects on the terminal device one or more control instructions and associate the selected one or more control instructions to the registered smart home appliance).

Regarding Claim 7, the combination of Garbosa and Lee disclose the electronic apparatus of claim 1 above, where Garbosa further discloses wherein the processor is further configured to:
based on receiving an instruction to request a third application for performing a third sub-service from a second electronic apparatus among the plurality of electronic apparatuses, receive, from the server, information on the third application through the communicator, control the communicator to transmit the received information on the third application to the second electronic apparatus that transmits the instruction (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances),
wherein the second electronic apparatus is configured to perform the third sub-service based on the information on the third application that is received from the electronic apparatus, in order to provide a service in association with a different electronic apparatus among the plurality of electronic apparatuses (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event).

Regarding Claim 8, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is further configured to:
receive, from the server, a fourth application corresponding to a fourth sub-service to provide a service through the communicator, and perform the fourth sub-service through the received fourth application, in order to provide the service in association with a third electronic apparatus that obtains information for the fourth sub-service, among the plurality of electronic apparatuses (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process. Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event).

Regarding Claim 9, Garbosa discloses the electronic apparatus of claim 1 above, wherein the processor is further configured to:
receive, from the third electronic apparatus, information for the fourthWO 2020/149548PCT/KR2019/018428 sub-service that is received by the third electronic apparatus, and perform the fourth sub-service through the received fourth application based on the received information for the fourth sub-service (Garbosa, Paragraphs 0170-0201, controlling the functioning of one or more of the registered smart home appliances through the application on the terminal device. Terminal device creates control instructions and an activity group for the one or more smart home appliances, wherein the control instructions are sent to the selected home appliances).


Regarding Claim 10, Garbosa discloses an internet of things (IoT) system including a plurality of electronic apparatuses forming the IoT environment (Garbosa, Fig 1, Paragraphs 0136-0144, home network which includes a terminal device connected to a plurality of smart home appliances capable of transmitting and receiving data through wireless communication with other devices), the IoT system comprising:
a first electronic apparatus (Garbosa, Paragraph 0137, terminal device in connection with smart home appliances);
and 4Appl. No.: 17/286,981Response dated: August 23, 2022Reply to Office Action of: May 31, 2022a second electronic apparatus configured to perform a first sub-service based on information on a first application that is received from the first electronic apparatus (Garbosa, Paragraph 0170, terminal device controls the functioning of one or more of the registered smart home appliances),
wherein the first electronic apparatus is configured to:
identify the second electronic apparatus that is capable of performing a first sub-service among a plurality of sub-services to provide a service, among the plurality of electronic apparatuses, based on receiving information on a first application for performing the first sub-service from a server (Garbosa, Paragraph 0168, home appliances are linked to the terminal device. Paragraph 0172, one or more home appliances are selected by the terminal device),
transmit information on the first application to the second electronic apparatus (Garbosa, Paragraphs 0156-0157, cloud server comprises an application storage server in which at least one application is stored and transferred to the terminal device upon a download request of the terminal device. Paragraph 0172, home appliances are selected on the terminal device. Paragraph 0174, one or more control instructions are selected on the terminal device, wherein the one or more control instructions refer to any instruction for a home appliance that causes the same to execute a corresponding action),
receive, from the server, a second application for performing a second sub-service which the first electronic apparatus is capable of performing, among the plurality of sub-services (Garbosa, Paragraph 0156-0157, terminal device requests download of application from the application storage server. Terminal device installs the application and then executes the application. Paragraphs 0162-0164, smart home appliances are registered based on the downloaded application. Paragraph 0168, once smart home appliance has been identified, the smart home appliances are linked to the terminal device that has carried out the registration process),
perform the second sub-service through the received second application, in order to provide the service in association with the second electronic apparatus that performs the first sub-service based on the information on the first application (Garbosa, Fig 2, Paragraphs 0172-0201, creating an activity group with other smart home appliances by using terminal device. After activation of the activity group the cloud server manages the functioning of the selected one or more smart home appliances and sends instructions to the selected one or more smart home appliances according to the trigger event. Paragraphs 0168-0170, controlling the function of one or more of the registered smart home appliances).

However, Garbosa fails to explicitly disclose receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses, through the communicator, based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses, and based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus.

Lee, from the same or similar field of endeavor, discloses receive, from the plurality of electronic apparatuses, information on the plurality of electronic apparatuses, through the communicator (Lee, Paragraphs 0025-0026, first device requests sharing of a function with respect to a second device, wherein the second device refers to a device for performing a shared function as requested by the first device. Paragraph 0029, second device provides identification information, physical properties, functions, and performance to first device based on first device’s request. Paragraph 0031, first device acquires information regarding sharable functions of the second devices),
based on the electronic apparatus not being capable of performing the second sub-service, identify whether there is an alternative electronic apparatus that is capable of performing the second sub-service among the plurality of electronic apparatuses by comparing information requested to perform the second sub-service and the information on the plurality of electronic apparatuses received from the plurality of electronic apparatuses (Lee, Paragraph 0031, first device acquires information regarding sharable functions of the second devices. Paragraph 0032, when it is not possible for a mobile multimedia device to execute a function, multimedia content is processed by using functions of an external device connected via the network. Paragraph 0035, detecting at least one linkable device from among the devices of the network connected to the first device and selecting that second device that can perform a desired function),
and based on the identified alternative electronic apparatus that is capable of performing the second sub-service existing, control the communicator to transmit the received information on the second application to the alternative electronic apparatus (Lee, Paragraphs 0035-0036, first device selects at least a second device capable of performing the desired function. First device transmits a signal for requesting a link to the selected second device. Paragraph 0038, information related to required function is sent to second device),
wherein the alternative electronic apparatus is configured to perform the second sub-service based on the information on the second application received from the electronic apparatus, in order to provide the service in association with the first electronic apparatus that performs the first sub-service based on the information on the first application (Lee, Paragraph 0038, second device performs the received required function of the first device).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garbosa in view of Lee in order to further modify the method of controlling a function of at least one smart home appliance in a network system from the teachings of Garbosa with the method of connections between devices for sharing functions via a network from the teachings of Lee.
One of ordinary skill in the art would have been motivated because the desired tasks would be able to be accomplished by having multiple devices in a network capable of performing a function/task (Lee– Paragraphs 0005, 0007-0008).


Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446